           Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 1 of 12




DAVID A. HUBBERT
Acting Assistant Attorney General

NITHYA SENRA (CABN 291803)
BORIS BOURGET (ORBN 172172)
Trial Attorneys, Tax Division
U. S. Department of Justice
    P.O. Box 683, Ben Franklin Station
    Washington, D.C. 20044
    Phone:     (202) 307-6570 (Senra)
               (202) 307-2182 (Bourget)
    Fax:       (202) 307-0054
    E-mail: Nithya.Senra@usdoj.gov
               Boris.Bourget@usdoj.gov
Attorneys for the United States of America

                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                             Case No. 3:18-cv-5931-JCS

           Plaintiff,                                   UNITED STATES’ MOTION IN LIMINE
                                                        NO. 1 TO ADMIT TURBOTAX SOFTWARE
      v.

  TIMBERLY E. HUGHES,

            Defendant.


       The United States moves for the admission of four copies of Turbo Tax developed for the 2010,

2011, 2012, and 2013 tax years (“Software”). The Software is self-authenticating and admissible.

Admitting the Software before trial ensures there will be no need for live testimony from an Intuit

representative on the facts establishes by Intuit’s business records declaration. See generally Ex. A,

Declaration of Lisa Skelly (“Skelly Decl.”).

       A. The Software is self-authenticating under Fed. R. Evid. 902(11)
       Evidence is self-authenticating under 902(11) as a certified domestic record of a regularly

conducted activity if a “certification of the custodian or other qualified person” establishes that the

record “meets the requirements of Rule 803(6)(A)-(C).” Fed. R. Evid. 902(11). The Software was

provided to the United States by its developer, Intuit, Inc., in response to a subpoena issued under Fed.

R. Civ. P. 45.




U.S. FIRST MOTION IN LIMINE
CASE NO. 3:18-CV-5931-JCS                         1
        Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 2 of 12




       The Software is certified as authentic by the declaration of Lisa Skelly, a Principal Tax Content

Analysis for TurboTax. Ex. A. Ms. Skelly declared that the Software constitutes four authentic copies of

the commercially available versions of TurboTax Premier for the 2010 through 2013 tax years. Skelly

Decl. ¶¶ 7-8. Ms. Skelly confirmed that all prompts related to the reporting for foreign financial

accounts “were identical in all versions of TurboTax” for each of the 2010 through 2013 tax years. Id. at

¶¶ 3-6. Intuit made and stored the Software “at or near the time of creation of the product by someone

with knowledge of the existence of the program.” Id. at ¶ 8; see also Fed. R. Evid. 803(6)(A). Moreover,

the software was kept as a regularly conducted activity of Intuit. Skelly Decl. ¶ 8; see also Fed. R. Evid.

803(6)(B), 803(6)(C).

       B. Any statements or instructions contained or provided by the Software are not hearsay

       A statement is hearsay if it is a “statement” that “the declarant does not make while testifying at

the current trial or hearing” and is offered “to prove the truth of the matter asserted.” Fed. R. Evid.

801(c). The Ninth Circuit has held that “non-factual orders, directives, or warnings” are generally not

considered hearsay. United States v. Garcia-Villanueva, 855 F.2d 863, at *1. In Garcia-Villanueva, the

declarant-defendant, charged with harboring undocumented aliens, sought to admit her warnings to her

son regarding the dangers of illegal smuggling. While the facts are markedly different from those here,

the Court’s conclusion is instructive: “One . . . category of non-hearsay utterances involves verbal

conduct offered to show state of mind or effect on state of mind where that effect is relevant.” Id.

(emphasis added); see also Mojapelo v. Avis Budget Car Rental, LLC, No. 1:18-cv-1029 , 2019 WL

5589079, at *2 (C.D. Ill. Oct. 30, 2019) (instructions relevant to effect on listener’s behavior are not

hearsay).

       The instructions provided to Ms. Hughes by the Software are directly relevant to her state of

mind when she failed to report her foreign bank accounts. The Software guides users through several

prompts to aid in the preparation of federal income tax returns. As the user inputs their income and other

tax-related information, the Software provides instructions regarding any additional information that

must be provided to the IRS, including warning users of their obligation to file an FBAR when they

indicate that they have an interest in a foreign financial account. These instructions and warnings are not

offered for the truth of the matter but to establish that even if Ms. Hughes was not independently aware


U.S. FIRST MOTION IN LIMINE
CASE NO. 3:18-CV-5931-JCS                         2
        Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 3 of 12




of her obligation to file an FBAR, the software she used to prepare her income tax returns notified her of

her obligation to report foreign financial accounts and to conduct additional inquiry into whether she

needed to file an FBAR.

       C. Even if the statements or instructions contained in or provided by the Software were hearsay,

they are admissible under Fed. R. Evid. 803(6).

       An out-of-court record of a regularly conducted activity is generally admissible under Rule

803(6). As discussed above, the Software satisfies the requirements of Rule 803(6)(A)-(C) and is

supported by a certification that complies with Rule 902(11). See Fed. R. Evid. 803(6)(D). Further, the

Defendant has not shown that “the method or circumstances of preparation indicate a lack of

trustworthiness.” Fed. R. Evid. 803(6)(E).

       It is rare that a business record is excluded under Fed. R. Evid. 803(6)(E). Exclusion has been

upheld when the source of the evidence was ambiguous or suggested the document was prepared with an

improper motive. Pope v. Las Vegas Metropolitan Police Dept., 647 F. App’x 817, 819 (9th Cir. 2016),

United States v. Licavoli, 604 F.2d 613, 622-623 (9th Cir. 1979) (finding no abuse of discretion in

admitting appraisal contained in business records where opposing party raised no doubts about the

appraiser’s qualifications or about the appraisal’s reliability); see also Adv. Reimbursement Solutions

LLC v. Spring Excellence Surgical Hospt. LLC, No. CV-17-01688-PHX-DWL, 2020 WL 587841, at *3

(D. Ariz. Feb. 6, 2020) (“[C]ourts usually reserve findings of untrustworthiness for cases involving

records that are nonroutine, prepared in anticipation of litigation, or otherwise suggest the existence of a

motive and opportunity to falsify.”). These circumstances do not exist here. The United States received

authentic copies of TurboTax to determine whether Ms. Hughes received any warnings or guidance

from the Software related to her FBAR filing requirement. Intuit has no interest in the outcome of this

case and thus, no motive to provide the United States with anything other than genuine copies of the

Software.

       D. The Software is admissible under the residual hearsay exception.

       Finally, given the indicia of reliability just described, the Software is admissible under the

residual exception to the hearsay requirement. Fed. R. Evid. 807. To be admitted, the evidence must “(1)

be evidence of a material fact; and (2) be more probative on the point for which it is offered than any


U.S. FIRST MOTION IN LIMINE
CASE NO. 3:18-CV-5931-JCS                         3
         Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 4 of 12




other evidence that the proponent can obtain through reasonable efforts.” Id. Ms. Hughes indicated in

discovery that she used TurboTax to prepare her tax returns during the years at issue. She also indicated

that the software copies she used no longer exist. As a result, the United States requested production of

all commercially available copies of TurboTax during the years at issue from Intuit. Intuit provided four

copies of TurboTax Premier and indicated that all instructions related to the reporting of foreign

financial accounts were identical across all versions of TurboTax for the years at issue.

         In short, the Software is the best available evidence of the warnings and instructions provided to

Ms. Hughes as she prepared the income tax returns at issue. The specific warnings the Software gave

and Ms. Hughes’ failure to read or abide by them are directly relevant to the question of whether she

willfully failed to report her foreign financial accounts.

                                              CONCLUSION

         For the reasons stated above, the Court should admit the Software into evidence as Trial Exhibits

52-55.


DATED this 20th day of April, 2021

                                               DAVID A. HUBBERT
                                               Acting Assistant Attorney General

                                               /s/ Boris Bourget
                                               NITHYA SENRA
                                               BORIS BOURGET
                                               Trial Attorneys, Tax Division
                                               U.S. Department of Justice
                                               Attorneys for the United States of America




U.S. FIRST MOTION IN LIMINE
CASE NO. 3:18-CV-5931-JCS                         4
Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 5 of 12




     Exhibit A
       Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 6 of 12




Ex. A, p. 1 of 4
       Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 7 of 12




Ex. A, p. 2 of 4
       Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 8 of 12




Ex. A, p. 3 of 4
       Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 9 of 12




Ex. A, p. 4 of 4
         Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 10 of 12




1   TIMBERLY E. HUGHES,
    Plaintiffs in Propria Persona
2   59 Long Bay Road
3
    Akaroa, New Zealand

4                             UNITED STATES DISTRICT COURT
5
                           NORTHERN DISTRICT OF CALIFORNIA
6
    UNITED STATES OF AMERICA
7
             PLAINTIFF
8
    v.                                                 CASE NO. 3:18-cv-5931-JCS
9
    TIMBERLY E. HUGHES
1
             DEFENDANTS
0
    ____________________________________/
1
                         OBJECTION TO PLAINTIFF’S MOTION IN LIMINE
1
             The defendant objects to the plaintiff’s untimely witness and the filing of the
1
    Declaration of Lisa Skelly. It was mentioned by the Plaintiff that this witness was known in
2
    January and this violates Rule 26a(a) and Rule 26F which violates the trial scheduling court
1   order.
3
             The Plaintiff knew of this witness three months ago, the Declaration was signed and
1
    dated on March 19, 2021 when the close of Discovery was March 12, 2021. The Plaintiff
4   sent a copy of the Declaration to the Defendant on April 2, 2021. The plaintiff’s untimely
1   naming of a witness and introduction of new testimony at this time is a contumacious
5   violation of the court’s case management scheduling order under Rule 26(f) and Rule 26(a)

1   regarding the plaintiff’s duties for supplementing the discovery disclosure. Even after this
    court granted an extension of time for Discovery to the Plaintiff, in spite of the defendant’s
6
    objection, the plaintiff again exceeded the extension of time.
1
             The Defendant objects to this witness as it creates a substantial prejudice against
7
    the defense. It is unjust, unfair and in bad faith. The plaintiff's conduct is willfully deliberate,
1
    under-handed and intended to create prejudice or play upon the court’s existing prejudice as
8   demonstrated by its denial of the defendant’s motion for a fair hearing.
1

9
                                                    -1-
        Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 11 of 12




1          The plaintiff’s motion states that it obtained the software from its developer by a
2   subpoena issued under Rule 45, but fails to include the date upon which the subpoena was

3
    issued. This aspect of discovery was not disclosed as required under Rule 26(a) and the
    plaintiff failed to amend its Rule 26(a) disclosures regarding the discovery of this software,
4
    or the identification of any witness used to authenticate the software. In this case, the
5
    plaintiff failed to disclose or identify this witness as required by the rules and refused to
6
    produce this witness for cross-examination within the discovery time limits established by
7
    the court and agreed upon by the parties.
8
           The defendant was unfairly denied the opportunity to cross-examine this witness
9
    before trial.
1
           The declaration baring Lisa Skelly’s name was not written, contemplated or prepared
0
    by her, it was prepared by an attorney working for the plaintiff.
1
           The words in the declaration itself, and Lisa Skelly herself fail to provide any
1
    testimony that Lisa Skelly had any personal knowledge as to the manner in which the
1
    defendant used the software, or any material facts regarding the defendant’s use of the
2   software.
1
           The defendant never obtained a working copy of any of the software described in the
3   declaration.
1
           The declaration fails to include any testimony regarding the actual software used by
4
    the defendant, but instead states that the software described was the same software used
1   by the defendant; however, Skelly has no possible way of knowing that absolutely no
5   provisions of the software were altered in any way from the version used by the defendant,
1   even though the version numbers may be the same.

6   DATED this 29th day of April, 2021.
1                                                                    ____Timberly E. Hughes_____
7                                                                   Timberly E. Hughes, Defendant

1

8

1

9
                                                  -2-
         Case 3:18-cv-05931-JCS Document 137 Filed 04/30/21 Page 12 of 12




1   TIMBERLY E. HUGHES,
    Defendant in Propria Persona
2   59 Long Bay Road
3
    Akaroa, New Zealand

4                            UNITED STATES DISTRICT COURT
5
                         NORTHERN DISTRICT OF CALIFORNIA
6
    UNITED STATES OF AMERICA
7
           PLAINTIFF
8
    v.                                               CASE NO. 3:18-cv-5931-JCS
9
    TIMBERLY E. HUGHES
1
           DEFENDANTS
0
    ____________________________________/
1

1
                                    CERTIFICATE OF SERVICE
1

2          I Timberly E. Hughes hereby certify that a true and correct copy of the foregoing was
    duly served upon the plaintiff’s attorney of record, David L. Anderson and Nithya Senra, at
1
    the address of P. O. Box 683, Ben Franklin Station, Washington, DC 20044, via first class
3
    mail and online this 29th day of April 2021.
1
    By: Timberly E. Hughes
4

1

5

1

6

1

7

1

8

1

9
                                                   -3-
